Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 22 March 2022. Claims 1, 5, 8, 14, 18 and 20 have been amended. Claims 1-20 are pending.

Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 7/8/2022 3/22/2022 12/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copies of Applicants’ IDS forms 1449 are attached to this instant Office Action.

Response to Remarks/Amendment
4. Applicant's remarks filed 22 March 2022 have been fully considered and they are considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
5. Applicant's arguments filed 22 March 2022 have been fully considered
.
The 112 interpretation under 112(f) and the rejections under 112(b) and previous 112(a) have been withdrawn in light of the Applicant’s amendments. A new 112(a) was necessitated by amendment.

Response to Remarks/Amendment
6. Applicant's remarks filed 22 March 2022 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
7. Applicant's remarks have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues that “…the claims are directed to techniques that improve the monitoring and management of server environments, and do not recite merely steps that can be performed mentally. The claimed technology enables distributable modules that can perform monitoring and adjust the operation of server environments. See Specification at [0003]-[0004], [0034]-[0036], [0105], and [0124]. Accordingly, the claims provide significantly more than the abstract ideas stated by the Office Action, and recite a practical application providing improvements to computer systems for monitoring and managing servers.”

The examiner respectfully disagrees. The applicant argues that the amended claims do not express a mental process and abstract idea and demonstrates significantly more and practical application with improvement. However, the using of automated workflows enabling selective interaction with users which indicate a set of operations to be performed and specifies rules that instruct actions encompasses evaluation, observation, and judgement which is analysis of information of the data and its analysis through the user interface which is a mental process. Furthermore, these steps are for transmitting and receiving data for workflow management is insignificant extra-solution activity as this is transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the transmitting and receiving steps are stated by the MPEP Section 2106.05(d) which indicates that mere transmitting and receiving of data is a well‐understood, routine, and conventional function. For these reasons, there is no inventive concept and not significantly more. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claims 1, 18, and 20 describes “user interface elements that are selectable to alter operation.” However, the examiner is unable to a definite statement of the elements that are selectable to alter operation in the applicant’s originally filed specification. The specification states:
[0037] A workflow can specify a set of computing operations to be performed, potentially along with logic to adaptively or selectively vary which operations are6 ATT'Y DOCKET No.: 30693-0251001performed and how the operations are performed depending on conditions at a computer system. A workflow can be specified in a workflow module, which can be a data package that indicates the operations, rules, parameters, and other elements or characteristics of the workflow. The workflow module can a portable and redistributable data package that is arranged to be read and processed so a receiving computer system can implement the process or operations that it specifies. In some implementations, a workflow module can be executable or interpretable (e.g., a data package with executable or interpretable code), but this is not required. Each workflow can be specified a corresponding workflow module that specifies the operations and other elements of the workflow, and allows the workflow to be transmitted from one device or system to another device or system that receives and carries out the operations specified in the workflow module.

                Which shows no description of the breakdown task triggered by an alert. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent claims inherit the deficiencies of these claims and thus are similarly rejected.  
Therefore, the claims 1, 18, and 20 and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are for the method comprising: receiving, a workflow over a communication network, the workflow being provided from a library of workflow comprising workflow to monitor and manage operation of server environments (Analyzing and Receiving Information, judgement and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); after receiving the workflow of the communication network, performing, operations specified by the workflow including a set of operations to determine and evaluate a state of a server environment, the workflow specifying rules that instruct one or more actions to be selectively performed based on detection of one or more conditions based on the state of the server environment (Analyzing and Receiving Information, judgement and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); detecting, as part of performance of the set of operations of the workflow, the occurrence at the server environment of a particular condition specified by the workflow, wherein the workflow is configured to initiate a communication when the particular condition occurs (Analyzing and Transmitting Information, evaluation and judgment; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); and in response to detecting the occurrence of the particular condition: identifying, a user based on data of the workflow (Analyzing Information; observation and evaluation; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); generating, a message corresponding to the particular condition detected for the server environment (Transmitting Information; judgment; a Mental Process and commercial interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); and initiating, communication with the identified user to provide the generated message and cause presentation of one or more interactive elements that are selectable to alter operation of the server environment (Transmitting and Analyzing Information; evaluation and judgment; a Mental Process and commercial interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes and Organizing Human Activity but for the recitation of generic computer components. That is, other than computers, user interface, and module nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing human activity. For example, using automated workflows enabling selective interaction with users which indicate a set of operations to be performed and specifies rules that instruct actions encompasses what a manager does to organize the workflows of employees working on operations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, as described above, these process recite limitations for commercial interactions and managing personal behavior, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements computers, user interface, and module. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for transmitting and receiving data for workflow management is insignificant extra-solution activity as this is transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification says:
[00128] An administrator can view, modify, and/or deploy one or more workflows. For example, an administrator may perform these actions using a workflow management dashboard interface displayed by an administrator device. Examples of administrator devices include a computing devices such as a laptop computer, a desktop computer, a mobile phone, a smart phone, a tablet, a PDA, etc. Through an interface of the administrator device, the administrator may be able to view the management dashboard. Within the management dashboard, the administrator may be able to view a listing of one or more workflows. As an example, the listing of one or more workflows may be a listing of all workflows currently available to the particular system (e.g., server system). As an example, the listing of one or more workflows may be listing of workflows currently available to the particular system and available for download from a remote system. As an example, there may be a first listing of one or more workflows of workflows currently available to the particular system and a second listing of one or more workflows available for download from a remote system. As an example, the listing of one or more workflows may be workflows associated with a particular server or37 ATT'Y DOCKET No.: 30693-0251001server environment. In this example, the administrator may specify the particular server or server environment (e.g., through a drop-down menu or a field).

Which describes the present invention for workflow management, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the transmitting and receiving data for workflow management that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computers and module, nor the transmitting and receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 18 and 20 also contain the identified abstract ideas above with additional elements non-transitory computer-readable media and computer-readable media which are highly generalized as per applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 14 also contain the identified abstract ideas, further limiting them such as identifying the user comprises: accessing data indicating a set of users and their permission levels (Transmitting Information; observation; a Mental Process and commercial interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); and selecting a proper subset of the users such that each user in the proper subset has at least a minimum permission level (Analyzing Information; observation and evaluation; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); and wherein initiating communication comprises initiating communication with each of the users in the selected subset (Transmitting Information; observation; a Mental Process and commercial interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional element database to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 16 also contain the identified abstract ideas, further limiting them such as wherein detecting the occurrence of the particular condition comprises executing an operation specified by the workflow to obtain information through a third-party (Analyzing Information; observation and evaluation; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional element application programming interface (API) to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 17 also contain the identified abstract ideas, further limiting them such as the initiating communication with the user via email, text message, chat, social media (Analyzing and Transmitting Information, evaluation and judgment; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional elements a voice response interface, a graphical user interface, an application, a web page, and web application to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2-13, 15, and 19 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-20 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
10. Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
11. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…the method comprising: receiving, by the one or more computers, a workflow module over a communication network, the workflow module being provided from a library of workflow modules comprising workflow modules to monitor and manage operation of server environments; after receiving the workflow module of the communication network, performing, by the one or more computers, operations specified by the workflow module including a set of operations to determine and evaluate a state of a server environment…generating, by the one or more computers, a message corresponding to the particular condition detected for the server environment; and initiating, by the one or more computers, communication with the identified user to provide the generated message and cause presentation of one or more interactive user interface elements that are selectable to alter operation of the server environment.”

The most closely applicable prior art of record is referred to in the Office Action mailed 22 March 2022 as Kulkarni et al. (United States Patent Application Publication No. 2018/0330293).
Kulkarni et al. provides managing an industrial workflow including a plurality of asset tags, each tag associated with a corresponding asset, and a plurality of point of interest reader nodes with a subset of asset tags.
While Kulkarni et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Kulkarni et al. utilizes managing an industrial workflow including a plurality of asset tags, each tag associated with a corresponding asset, and a plurality of point of interest reader nodes with a subset of asset tags Kulkarni et al. fails to further assess the use of a workflow module from a library to generate messages and select options to alter the operation of the environment.

Secondary reference to Allaire et al. (United States Patent Application Publication No. 2007/0038931) provides publishers of digital content the ability to define, for digital content items, a style in which the digital content item is to be presented to a user. However, the use of the publishers of digital content the ability to define a style in which the digital content item is not directed to the use of a workflow module from a library to generate messages and select options to alter the operation of the environment.

According, the Kulkarni et al. in view of Allaire et al. fails to teach or render obvious at least “…the method comprising: receiving, by the one or more computers, a workflow module over a communication network, the workflow module being provided from a library of workflow modules comprising workflow modules to monitor and manage operation of server environments; after receiving the workflow module of the communication network, performing, by the one or more computers, operations specified by the workflow module including a set of operations to determine and evaluate a state of a server environment…generating, by the one or more computers, a message corresponding to the particular condition detected for the server environment; and initiating, by the one or more computers, communication with the identified user to provide the generated message and cause presentation of one or more interactive user interface elements that are selectable to alter operation of the server environment.” as required by claims 1-20.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190042900 A1
Smith; Ned M. et al.
AUTOMATED SEMANTIC INFERENCE OF VISUAL FEATURES AND SCENES
US 20180114126 A1
Das; Sreeji et al.
SYSTEMS AND METHODS FOR IDENTIFYING PROCESS FLOWS FROM LOG FILES AND VISUALIZING THE FLOW
US 20180083995 A1
Sheth; Suraj Satishkumar et al.
IDENTIFYING SIGNIFICANT ANOMALOUS SEGMENTS OF A METRICS DATASET
US 20180075202 A1
Davis; Anna Leigh et al.
SYSTEMS AND METHODS FOR CGM-BASED BOLUS CALCULATOR FOR DISPLAY AND FOR PROVISION TO MEDICAMENT DELIVERY DEVICES
US 20170161105 A1
Barrett; Ryan et al.
TECHNIQUES FOR PROCESSING QUERIES RELATING TO TASK-COMPLETION TIMES OR CROSS-DATA-STRUCTURE INTERACTIONS
US 20170034023 A1
Nickolov; Peter et al.
TECHNIQUES FOR EVALUATING SERVER SYSTEM RELIABILITY, VULNERABILITY AND COMPONENT COMPATIBILITY USING CROWDSOURCED SERVER AND VULNERABILITY DATA
US 20160294614 A1
Searle; Mark Douglas et al.
Remote Embedded Device Update Platform Apparatuses, Methods and Systems
US 20120290950 A1
Rapaport; Jeffrey Alan et al.
SOCIAL-TOPICAL ADAPTIVE NETWORKING (STAN) SYSTEM ALLOWING FOR GROUP BASED CONTEXTUAL TRANSACTION OFFERS AND ACCEPTANCES AND HOT TOPIC WATCHDOGGING
US 20120054095 A1
LESANDRO; Ronald M. et al.
ACCOUNT OPENING COMPUTER SYSTEM ARCHITECTURE AND PROCESS FOR IMPLEMENTING SAME


13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        7/14/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683